               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                                     No. 5:20-CV-201-FL

    RACHEL JENNINGS,
                        Plaintiff,

                   v.                               180-Day Status Report by
                                                     State of North Carolina
    MICHAEL PATRICK PRESLAR,
                        Defendant.


       The State of North Carolina, by and through the Attorney General of North Carolina,

hereby submits this status report per the Court’s order of January 15, 2021, which directed

“the parties, including the State, to file jointly a report indicating the status of the state

court litigation, every 180 days, or upon conclusion of the state court litigation, whichever

is sooner.” [D.E. 25 at 6 (emphasis omitted)]. The State was inadvertently not included

the Plaintiff’s and Defendant’s joint status report last week [D.E. 26], and the State submits

this report to meet its obligations under the Court’s Order and to provide additional infor-

mation on the status of this issue in North Carolina’s courts. 1

       This state constitutional issue for which this case is stayed has arisen in a number

of cases across North Carolina. The undersigned cannot be sure he is aware of every case

raising the issue, but the following are the primary cases known to the State:




1
       The State, Plaintiff, and Defendant have communicated and agree to file future sta-
tus reports on behalf of all three.


          Case 5:20-cv-00201-FL Document 27 Filed 07/14/21 Page 1 of 3
       First, and as noted by Plaintiff and Defendant, Cryan v. Nat’l Council of YMCA, No.

20-696, was recently argued in the North Carolina Court of Appeals, on whether the lower

court properly certified the facial challenge for consideration by a three-judge panel under

state law. No decision has been issued as of yet, and this appeal may not reach the consti-

tutional question itself.

       Unlike Cryan, a number of cases raising the state constitutional challenge to the

SAFE Child Act have been certified as facial challenges suitable for a three-judge panel,

without any appeal of the certification. At least two cases have now been assigned to such

a panel, and the panel has issued a briefing order on the constitutional issue for which this

case is stayed. Those cases are Bajerski v. Walters and Walters, No. 20 CVS 10537 (Wake

County 3JP), and Taylor v. Piney Grove FD et al., No. 20 CVS 13487 (Wake County 3JP).

The defendants’ opening brief on the constitutional issue is due this Friday, July 16, 2021.

The State has sought intervention and will join in briefing the issue. A number of other

cases have been similarly certified and may come before the same or a different panel.

       Finally, one pair of related cases was dismissed on a motion to dismiss, John Doe

v. Roman Catholic Diocese of Charlotte, No. 21-255 (N.C. Ct. App.), and John Doe 1K v.

Roman Catholic Diocese of Charlotte, No. 21-254 (N.C. Ct. App.). The dismissal did not

explain its basis, but the constitutional argument was among the defenses raised in support.

Those cases are now on direct appeal in the North Carolina Court of Appeals, with the

plaintiffs’ opening briefs filed in each case on July 6, 2021. On the same day, the State

filed amicus briefs in each case defending the constitutionality of the statute. Those cases




                                             2
          Case 5:20-cv-00201-FL Document 27 Filed 07/14/21 Page 2 of 3
could be resolved on grounds that do not requiring reaching the constitutional issue, but

they do raise and could reach the issue.

       As noted, the State cannot be sure it is aware of every private suit across North

Carolina’s courts that raises or may raise the constitutional issue for which this case is

stayed, but the above cases demonstrate that North Carolina’s courts are actively consider-

ing this issue at present.

       Respectfully submitted, this 14th day of July, 2021.

                                      JOSHUA H. STEIN
                                      Attorney General

                                      /s/ Phillip A. Rubin
                                      Phillip A. Rubin
                                      Special Deputy Attorney General
                                      N.C. State Bar No. 51963
                                      prubin@ncdoj.gov

                                      N.C. Department of Justice
                                      P.O. Box 629
                                      Raleigh, NC 27602-0629
                                      Tel: 919.716.6900

                                      Counsel for State of North Carolina




                                            3
          Case 5:20-cv-00201-FL Document 27 Filed 07/14/21 Page 3 of 3
